Citation Nr: 1602282	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  08-37 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1982 to September 1985.  He also served with the United States Air Force Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In May 2010, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A transcript of the hearing is of record.  This matter was previously before the Board in July 2010 and June 2014 at which times the case was remanded for further development.  The matter is once again before the Board.

This appeal was processed using the Virtual VA AND Veteran's Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction above, in addition to serving on active duty from May 1982 to September 1985, the Veteran also served with the United States Air Force Reserve for varying periods of time from 1981 to 1992.

Per VA regulation, service connection may be granted for periods of active duty for training (ACDUTRA) for disability resulting from injuries or diseases incurred or aggravated during such periods.  For periods of inactive duty for training (INACDUTRA), service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods, not disability resulting from diseases.  38 U.S.C.A. § 101(22), (24); see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty (training) only for injuries, not diseases, incurred or aggravated in line of duty").  

In an effort to comply with the Board's prior remand directives of July 2010 and June 2014, the AOJ obtained the Veteran's service personnel records from the Personnel Information Exchange System in addition to the National Archives and Records Administration.  While these records show specific periods of service in the Air Force Reserve, there is no record of the precise dates of the Veteran's ACDUTRA/INACDUTRA service.  Although the AOJ concluded that "there is little chance of finding additional definitive information", the Board finds that additional action is necessary in order to fulfill VA's duty to assist the Veteran under the Veterans Claims Assistance Act (VCAA), as well as to substantially comply with the Board's prior remand directives.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159; Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the AOJ should contact the service department, Defense Finance and Accounting Service (DFAS), or any other official channel not yet contacted, and ascertain the beginning and ending dates of each period of the Veteran's ACDUTRA and INACDUTRA therein, if any.  

Also, under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.

Here, the available evidence shows that the Veteran was diagnosed as having schizoaffective disorder, bipolar type, in 1988, which he relates to service.  More specifically, he asserts that he first experienced an "out of body" episode in service in May 1982 in basic training.  He explained that he was being scolded by someone in the chow line, but felt like the incident was happening to someone else.  He said a second episode similar to the first occurred in July 1983 in the chow hall.  He also said that he has since experienced several similar episodes in his life that usually occur when he is being involuntarily committed to a mental hospital.  Also, he testified in May 2010 that he told his private psychiatrist, Dr. Ruddy, about his experiences in service and she told him it was related.  See Board hearing transcript page 7.  In light of this evidence and the low threshold for finding a link between a current disability and service, the Board agrees with the Veteran's representative's December 2015 request that the Veteran be afforded an examination to determine whether he has a current psychiatric disorder related service.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.  Indeed, the Board said as much in the June 2014 remand by noting that a medical opinion was needed concerning the onset and etiology of the Veteran's disorder, but this was not included in the remand directives.  The AOJ should also request any pertinent outstanding medical records, to include the psychiatric treatment records from Dr. Ruddy.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159.

Based on the foregoing, the case is REMANDED for the following action:

1.  Obtain all VA and private psychiatric treatment records which have not already been obtained, to include records from the Veteran's private psychiatrist, Dr. Ruddy.   The appropriate signed releases should be obtained from the Veteran for the private records.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Regarding the Veteran's Air Force Reserve service, contact the service department, Defense Finance and Accounting Service (DFAS), or any other official channel not yet contacted, and ascertain the beginning and ending dates of each period of the Veteran's ACDUTRA and INACDUTRA.  All records and/or responses received should be associated with the claims file.  All efforts to obtain this evidence must be documented in the claims file.

3.  As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile and notify the appellant if the records are not obtained.  All efforts to obtain these records should be documented in the claims file.

4.  Thereafter, schedule the Veteran for an appropriate VA examination.  The claims file and a copy of this remand should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should offer an opinion as to the following:

(a) Whether there is any DSM-IV diagnosis of an acquired psychiatric disorder.

(b) If there is a diagnosis of an acquired psychiatric disorder, whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder had its onset in or is otherwise etiologically related to the Veteran's active duty service.

(c) If the diagnosis of an acquired psychiatric disorder is not etiologically related to a period of active duty service, the examiner should determine whether it was based on a showing of a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA or an injury incurred in or aggravated in the line of duty during a period of INACDUTRA.

(d) If the Veteran has a diagnosis of PTSD, the examiner should address the Veteran's in-service stressors, to include whether PTSD is related to fear of hostile military or terrorist activity. 

(e) As the Veteran's claim is largely based on personal testimony regarding symptoms and his psychological history, the examiner should address the Veteran's credibility in his reports of symptomatology and alleged. stressors.

Rationale for all opinions should be clearly stated.

5.  After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




